Citation Nr: 0406258	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  93-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for enuresis.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 1995, the Board remanded the case to the RO for 
additional development.  On return of the case from the RO, 
in a February 1997 decision, the Board denied service 
connection for enuresis.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In a May 1997 Memorandum Decision, the Court 
affirmed the Board decision.  In an August 2000 Order in the 
appeal of the case, the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals) remanded the case to the Court.  
The Court's June 2001 Order withdrew its May 1999 Memorandum 
Decision, vacated the February 1997 Board decision, and 
remanded the matter to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  By letter dated in October 2001, 
the Board advised the veteran, through his representative, 
that he had additional time in which to supplement the 
evidence and argument before the Board.  The October 2001 
response from the representative has been associated with the 
claims folder.  

In February 2002, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2003), the Board undertook development on the 
issue on appeal.  However, following completion of 
development but before the case came before the Board for 
final appellate review, the Court of Appeals invalidated 38 
C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In July 2003, the Board 
remanded the case to the RO for initial consideration of 
Board-developed evidence.  The case is again before the Board 
following the RO's issuance of a supplemental statement of 
the case in August 2003.  The Board notes that, in 
correspondence dated in September 2003, the veteran indicated 
he had nothing else to provide for his appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.
REMAND

As discussed in the June 2001 Court Order, the VCAA was 
enacted during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (regulations promulgated to 
implement the statutory changes).  Among other things, it 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.      

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
Board notes that the claims folder does contain a VCAA letter 
to the veteran dated in April 2002.  However, that letter was 
issued by the Board.  The Court of Appeals has invalidated 
38 C.F.R. 
§ 19.9(a)(2)(ii), the regulatory provision that permitted the 
Board to provide VCAA notice.  See Disabled American 
Veterans, supra.  In any event, the April 2002 letter to the 
veteran does not provide adequate notice as to the respective 
responsibilities of VA and the veteran to secure or provide 
information or evidence in support of the appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency. 

Accordingly, the case is REMANDED for the following action: 

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  Such notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio and 
Charles, supra, and any other applicable 
legal precedent.  The RO should allow the 
applicable period of time for response.  

If additional information or evidence is 
received or secured in response to this 
notice, the RO should readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the appropriate 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


